Title: To Benjamin Franklin from William Franklin, 11 May 1769
From: Franklin, William
To: Franklin, Benjamin


Honoured Father,
Burlington May 11th, 1769
A few Days ago I was favoured with your Letter of the 20th. of March by Capt. Creighton. The Packet which left England the 7th. of March is since arrived, but I had no Letter by her from any one. I suppose (tho’ you do not mention it) that you have wrote to me before relative to the Letters I sent you by the January Mail; perhaps by Sparks who is not yet arriv’d. I wait impatiently for the Arrival of the April Packet, as I do not think it proper to convene the Assembly till I have Answers to some Letters I have wrote to the Ministry.
Mr. Galloway has sent me (agreeably to your Desire) Copies of the Clauses added to the last Mutiny Act. I am very glad that they have pass’d, as I am convinced our Assembly would not have receded from the former Mode of providing Necessaries for the Troops in Quarters; and consequently Altercation and Confusion must have ensued.
I have wrote Col. Croghan what you mention concerning his Affair. I hope the Application will be attended with Success.
Capt. Trent met with some unexpected Delays but I suppose is by this Time arrived in England. I hear that Sir Wm. has a Letter from Lord H. mentioning that His Majesty entirely approves of all the transactions of the Treaty, so that I imagine Capt. Trent will meet with no Difficulty in his Application. Indeed it is necessary to our Friend W’s affairs that he should finish his Business in England in a short Time for those with whom he has left the Care of his Affairs find a good a deal of Difficulty in keeping Matters quiet with some of his Creditors during his Absence.
I have entered far into the Spirit of Farming, and have lately made a considerable Addition to my Farm, on very reasonable Terms. It is now altogether a very valuable and pleasant Place. I must beg you not to omit sending me the Drain-Plough I wrote to you for, invented and made by Wm. Knowles at Newport in the Isle of Wight. I observe by his Advertisement that he is to be heard of at Mr. Bailey’s Register of the Society for the Encouragement of Arts. I likewise want a Rotheran or Patent Plough, as it is called. There is a Draft of one in Mills’s Husbandry, and in the Select Transactions of the Edinburgh Society, but I can’t get our Workmen here to make one by it. They understand the Making of no other Ploughs but what are in common Use here. I was thinking to request to get Knowles to make me one of this kind also (as he advertises making all Sorts of Ploughs on the best mechanical Principles) but since I have learnt that he lives in the Isle of Wight I am at a loss to know how it or the Drain Plough can be sent without a great Expence, as I believe none of our Vessels in Time of Peace touch at Portsmouth, and to send it to London (if by Land) will make it come very dear. If however there are Opportunities of sending them by Water to London, or some other Seaport from whence Vessels sail to Philad. the Expence may not perhaps be worth minding.
I have not yet seen Mr. Caiger, who was recommended to you by Mr. Small and Mr. More, nor heard of his Arrival in America. Should it be in my Power to serve him in what he requests I shall readily do it.
Mr. Morgan, our Secretary is in Canada. I had a very polite Letter from him last Week in which he mentions his Intention of being here some Time this Month or the next. Mr. Reed, our Deputy Secretary has, I understand let his House at Trenton, and intends soon for England to marry DeBerdt’s Daughter. He has not, however, mentioned his Intentions to me, and perhaps will not think it necessary. He never comes here but at the Time of the Courts, leaving his Business of Secretary entirely to Clerks both here and at Amboy. Mr. Morgann intimates as if he had a Design of changing his Deputy, but it is a Matter I don’t chuse to interfere in; all that I shall desire is that whoever he appoints may be obliged to reside here and may be properly qualified to execute the Business.
Publick Affairs remain much the same on this Side of the Water as when I wrote to you last. The Members of the New York Assembly are differing greatly among themselves. Col. Schuyler and Mr. Walton went out to fight a Duel but thought better of the Matter when they got on the Ground, and settled their Differences amicably. Col. Lewis Morris is expell’d for not being a Resident in the Borough of West Chester for which he was elected, tho’ he has a considerable Estate in the Borough. Mr. Livingston, their late Speaker, is like to be expelled on the same Account. By the Resolves of the House they allow Non Residents have a Right to elect but not to be elected. Parties run very high among them.
The Boston Writers have attack’d Governor Barnard on his Letters, and on his being created a Baronet. They worry him so much that I suppose he will not chuse to stay much longer among them. There is a Talk that a new Governor is shortly to be appointed. Many of the principal People there wish you to be the Man, and say that you would meet with no Opposition from any Party, but would soon be able to conciliate all Differences.
Our Supreme Court is Sitting, and I am a good deal engaged and hurried.
Betsy joins me in Duty. I am, as ever, Honored Sir Your dutiful Son
Wm. Franklin
